Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mitesh Mehta on 4/28/21.

Regarding the Claims:

Regarding Claim 1, the claim is amended as follows:

1. A fastening system for passenger seats in a cabin of a vehicle, comprising: 
at least one guide rail configured to be integrated into or onto a floor of the cabin; and 
at least one slide configured to be brought into engagement with the at least one guide rail and having a flange for connection to a passenger seat in order to retain the relevant passenger seat on the at least one guide rail, the flange having an opening defined therewithin, 

wherein the at least one slide has a cavity of a complementary design with the profile cross section of the at least one guide rail, and a necked region configured to be brought into engagement with the at least one undercut, thus enabling the supporting region to be enclosed by the cavity of the slide, and 
wherein the at least one slide has: 
an upper side, 
a first recess defined in the upper side on a first side of the flange and a second recess defined in the upper side on a second side of the flange, the first and second recesses aligned with the opening in the flange, 
a first axle, a second axle, a third axle and a fourth axle, each extending perpendicularly to the upper side, the first axle extending on a first side of the first recess, the second axle extending on a second side of the first recess, the third axle extending on a first side of the second recess, the fourth axle extending on a second side of the second recess,  
a lower side,
the lower side defining a first arcuate receiving space, a second arcuate receiving space, a third arcuate receiving space, and a fourth arcuate receiving space, and   
a first rotatably mounted roller mounted on the first axle and positioned within the first arcuate receiving space, a second rotatably mounted roller mounted on the second axle and positioned within the second arcuate receiving space, a third rotatably  mounted roller mounted on  and positioned within the third arcuate receiving space, and a fourth rotatably mounted roller mounted on the fourth axle and positioned within the fourth arcuate receiving space, each of the first roller, the second roller, the third roller, and the fourth roller configured to be brought into surface contact with a surface of the at least one guide rail.

Regarding Claim 11, the claim is amended as follows:
11. The fastening system according to claim 1, wherein the necked region  has at least one projection forming a clearance fit with the undercut.

Allowable Subject Matter

Claims 1-3, 5-8, 10, and 11 are allowed as amended by the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach first, second, third, and fourth rotatably mounted rollers respectively positioned within first, second, third, and fourth arcuate receiving spaces, in combination with the remaining claimed structure and relationships.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INGRID M WEINHOLD/